Exhibit 10.21

Execution Copy: December 18, 2006

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (“Amendment”), made and entered into as of the 27
date of December, 2006, by and between Paragon Centre Holdings, LLC, a Kentucky
limited liability company (“Landlord”) and Texas Roadhouse Holdings LLC, a
Kentucky limited liability company (“Tenant”);

WITNESSETH THAT:

WHEREAS, Landlord and Tenant entered into that certain Amended and Restated
Lease dated January 1, 2006 (“Lease”), for space in Two Paragon Centre as
follows:

Suite 400 (16,023 square feet of rentable space);

Suite 100 (3,082 square feet of rentable space);

Suite 110 (2,416 square feet of rentable space);

Suite 120 (2,994 square feet of rentable space);

Suite 130, (2,313 square feet of rentable space);

Suite 140 (1,334 square feet of rentable space);

Suite 150 (3,317 square feet of rentable space);

Suite 200 (8,040 square feet of rentable space);

Suite 300 (4,334 square feet of rentable space);

Suite 305 (1,488 square feet of rentable space);

Suite 310 (1,405 square feet of rentable space);

all located in Two Paragon Centre, 6040 Dutchmans Lane, Louisville, Kentucky,
for a total of 46,746 square feet of rentable space (“Premises”);

WHEREAS, Tenant now occupies all of the aforesaid Suites and desires to lease
additional space known as Suite 315 in Two Paragon Centre; and

WHEREAS, Tenant has a Right of First Offer to lease additional suites in Two
Paragon Centre, including Suite 315, and Tenant has notified Landlord of its
intent to lease Suite 315; and

WHEREAS, Landlord and Tenant desire to amend certain other terms and conditions
of the Lease and evidence their agreements and other matters by means of this
Amendment;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Lease is hereby amended and the parties
hereby agree as follows:


--------------------------------------------------------------------------------


 

1.                                       Pursuant to Exhibit C, paragraph 1 of
the Lease, Landlord agrees to lease and Tenant agrees to accept in its “AS IS
WHERE IS” condition, Suite 315 in Two Paragon Centre deemed to be 3,863 square
feet of rentable space. Paragraph 2.1 of the Lease shall be amended to include
Suite 315 as a part of the Premises and the total rentable square footage of the
Premises shall be amended to 50,609 square feet effective January 4, 2007. The
term for Suite 315 shall run co-terminous with the remainder of the Premises.
Paragraph 2.2 of the Lease is hereby amended to state that Tenant’s obligation
to pay Base Rent and Tenant’s Pro Rata Share of Operating Expenses for Suite 315
commences on March 1, 2007.  Exhibit C, paragraph 1 will continue to be in full
force and effect as it pertains to Suites 320, 220 and 250 in Two Paragon
Centre.

2.                                       Landlord and Tenant agree that the Base
Rent for the Premises beginning March 1, 2007, will be $18.5233 per rentable
square foot. Section 3.1 of the Lease will be amended as follows:

Months of Term

 

Premises

 

Base Rent per
Rentable
Square Foot

 

Total Base Rent

 

Base Rent
Monthly

 

3/1/07-12/31/15

 

400, 100, 110,
120, 130, 140,
150, 200, 300,
305, 310, 315

 

$

18.5233

 

$

937,445.69

 

$

78,120.47

 

1/1/16-12/31/20

 

400, 100, 110,
120, 130, 140,
150, 200, 300,
305, 310, 315

 

95% of Fair Market Rent (as defined in Exhibit C, Special Stipulations)

 

 

3.                                       All capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Lease.

4.                                       This Amendment shall not be valid and
binding on Landlord and Tenant unless and until it has been completely executed
by and delivered to both parties.

EXCEPT AS expressly amended and modified hereby, the Lease shall otherwise
remain in full force and effect, the parties hereto hereby ratifying and
confirming the same, including but not limited to the Special Stipulations
detailed in Exhibit C of the Lease. To the extent of any inconsistency between
the Lease and this Amendment, the terms of this Amendment shall control as to
the subject matter covered herein.

[signature page follows]


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the date and year first above written.

LANDLORD:

 

 

 

TENANT:

PARAGON CENTRE HOLDINGS, LLC

 

 

 

TEXAS ROADHOUSE

A Kentucky limited liability company

 

 

 

HOLDINGS LLC

 

 

 

 

a Kentucky limited liability
company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: Texas Roadhouse, Inc. a Delaware
corporation, its Manager

 

 

 

 

 

By:

/s/ David W. Nicklies

 

 

 

 

By:

/s/ G.J. Hart

 

 

David W. Nicklies, Manager

 

 

 

 

G.J. Hart, President,

 

 

 

 

 

 

Chief Executive Officer

 


--------------------------------------------------------------------------------